PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/756,009
Filing Date: 14 Apr 2020
Appellant(s): MITSUBISHI GAS CHEMICAL COMPANY, INC. et al.



__________________
Paul A. Braier
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/25/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/10/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The applicant argument regarding 35 U.S.C 112 (a) rejection is not persuasive. The fact that the applicant used the term “solution” in the specification is not enough to establish that the boron hydride is completely dissolves in solvent. There is no support indicated dissolving boron hydride in solvent and only keep clear solution or remove undissolved particles. The terms "solution", "dispersion" and "suspension" are used in publications interchangeably (for example look at O’ Hern et al U.S. 3923654, column 1 lines 15-17, or K. Gong et al U.S. 2015/0133569[0027].
The argues Chen does not teach “the obtained solution includes no undissolved boron hydride compound”. The examiner disagrees, Chen is using the same boron hydride material (LiBH4-LiI) and the same solvent(tetrahydrofuran) as the applicant used and in the same environmental condition (ambient atmosphere), therefore the result has to be the same (completely dissolving). Chen used the term “suspension”, however as it indicated above, the terms "solution", "dispersion" and "suspension" are used in publications interchangeably. The applicant argument regarding Chen teaches dissolving binder in solvent and not boron hydride is not persuasive. In paragraph 0011, and 0023 Chen teaches mixing powder with solvent (and not binder) which in fact LiBH4-LiI will dissolve in tetrahydrofuran during mixing.
The applicant argument regarding combination of Nagano and Chen is not persuasive, Nagano’s preferred embodiment indicated melting temperature of electrolyte of higher than 400C, however Chen’s electrolyte material has lower melting point which require less energy to melt it and economically are preferred.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues Chen does not teach coating an electrolyte layer on electrode layer, however Nagano teaches this limitation and Chen is cited just for composition of the electrolyte layer. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712                                                                                                                                                                                                        
Conferees:
/MICHAEL B CLEVELAND/Supervisory Patent Examiner, Art Unit 1712    
                                                                                                                                                                                                   /Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.